Citation Nr: 0614499	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-20 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for dermatophytosis 
(tinea pedis). 

2.  Entitlement to a rating in excess of 10 percent for 
eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to July 
1996.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's tinea pedis is currently manifested by 
subjective complaints of dryness and itching; objective 
findings are consistent with tinea pedis.

2.  There is no objective clinical evidence of exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area, or 5-20 percent area affected, or the need 
for systemic steroids or immunosuppressants.

3.  The veteran's eczema is manifested by subjective 
complaints of dry skin and itchy skin eruptions; objective 
findings include generalized dry skin, mild lichenification, 
and ichthyic skin mainly on the lower extremities.

4.  There is no objective clinical evidence of constant 
itching, extensive lesions, marked disfigurement, or 20-40 
percent area affected, or the need for systemic steroids or 
immunosuppressants.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for dermatophytosis 
(tinea pedis) have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes (DCs) 7806, 7813 (2002) (2005).

2.  The criteria for a rating in excess of 10 percent for 
eczema have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 
7806 (2002) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

The Board notes that the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for any period 
prior to the effective date of the amended regulations.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In this case, the veteran is separately service-connected for 
two distinct skin disorders.  Tinea pedis is a fungal 
infection of the feet.  He is also service-connected for 
eczema, which has affected his body, arms, legs, and face.  
The Board will consider each below.

Entitlement to a Compensable Rating for Dermatophytosis 
(Tinea Pedis)

Under the pre-amended regulations, tinea pedis (DC 7813) was 
to be rated as for eczema (DC 7806), dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under the amended regulations, 
dermatophytosis (DC 7813), to include tinea pedis, is to be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DCs 7801-7805), or dermatitis (DC 7806), depending 
upon the predominant disability.  

In order for the veteran to receive a compensable rating for 
tinea pedis under the pre-amended regulations, the medical 
evidence must show the following:

?	exfoliation, exudation or itching, if involving an 
exposed surface or extensive area (10 percent rating 
under eczema).

In a December 2000 VA examination report, physical 
examination revealed a dry scaly plantar area with mild 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for dermatophytosis 
(tinea pedis). 

2.  Entitlement to a rating in excess of 10 percent for 
eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to July 
1996.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's tinea pedis is currently manifested by 
subjective complaints of dryness and itching; objective 
findings are consistent with tinea pedis.

2.  There is no objective clinical evidence of exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area, or 5-20 percent area affected, or the need 
for systemic steroids or immunosuppressants.

3.  The veteran's eczema is manifested by subjective 
complaints of dry skin and itchy skin eruptions; objective 
findings include generalized dry skin, mild lichenification, 
and ichthyic skin mainly on the lower extremities.

4.  There is no objective clinical evidence of constant 
itching, extensive lesions, marked disfigurement, or 20-40 
percent area affected, or the need for systemic steroids or 
immunosuppressants.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for dermatophytosis 
(tinea pedis) have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes (DCs) 7806, 7813 (2002) (2005).

2.  The criteria for a rating in excess of 10 percent for 
eczema have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 
7806 (2002) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

The Board notes that the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for any period 
prior to the effective date of the amended regulations.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In this case, the veteran is separately service-connected for 
two distinct skin disorders.  Tinea pedis is a fungal 
infection of the feet.  He is also service-connected for 
eczema, which has affected his body, arms, legs, and face.  
The Board will consider each below.

Entitlement to a Compensable Rating for Dermatophytosis 
(Tinea Pedis)

Under the pre-amended regulations, tinea pedis (DC 7813) was 
to be rated as for eczema (DC 7806), dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under the amended regulations, 
dermatophytosis (DC 7813), to include tinea pedis, is to be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DCs 7801-7805), or dermatitis (DC 7806), depending 
upon the predominant disability.  

In order for the veteran to receive a compensable rating for 
tinea pedis under the pre-amended regulations, the medical 
evidence must show the following:

?	exfoliation, exudation or itching, if involving an 
exposed surface or extensive area (10 percent rating 
under eczema).

In a December 2000 VA examination report, physical 
examination revealed a dry scaly plantar area with mild 
discoloration and thickening of the toe nails.  The final 
diagnoses included tinea pedis.  However, the evidence did 
not show exfoliation, exudation, or itching of an exposed 
surface (the veteran's feet were involved), or of an 
extensive area.   

In a March 2001 outpatient treatment record, it was noted 
that the veteran's tinea pedis and onychomycosis were "doing 
well" with his medication regime.  He was told to continue 
with the medication and return for follow-up care in eight 
months.  While the veteran has complained of and sought on-
going treatment for tinea pedis, the evidence does not show 
that the condition involved an exposed surface or involved 
more than his feet.  As the disorder is limited to his feet, 
it cannot be said to involve an extensive area.  Therefore, 
the claim is denied under the pre-amended regulations.

As noted above, under the amended regulations, tinea pedis of 
the feet will be rated as disfigurement of the head, face, or 
neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 
7806), depending upon the predominant disability.  In this 
case, the Board finds that dermatitis is the predominant 
disability and will consider the veteran's disability under 
amended DC 7806.

In order for the veteran to receive a compensable rating for 
tinea pedis under the amended regulations, the medical 
evidence must show the following:

?	with at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period (10 
percent rating under dermatitis).  

In October 2002, the veteran reported a worsening of his 
athlete's feet.  While he was diagnosed with tinea pedis, it 
does not appear that he was given any additional follow-up.  
Subsequent outpatient treatment records reflect on-going 
treatment for a myriad of medical problems but no mention was 
made of continuing worsening of the veteran's tinea pedis and 
the evidence does not show the need for steroids or other 
immunosuppressive drugs.  

In an October 2004 VA examination, the veteran reported 
athlete's feet while on active duty.  He had not used anti-
fungal cream on his feet in 13 months, rather he used 
moisturizing lotion for dryness.  It was reported that he had 
never been incapacitated or hospitalized due to the skin 
condition of his feet.  

Physical examination revealed no active fungal infection of 
the feet at the time of the examination.  Dry and peeling 
skin was noted on the plantar area of both feet.  There was 
mild thickening of the toe nails but no fungus infection of 
the toe webs or to the nails.  The total body affected by 
skin lesions was 0 percent.  The final diagnoses included 
tinea pedis with no active lesions.

Outpatient treatment records have been reviewed.  The 
evidence reflects on-going complaints of dry skin and 
essentially annual dermatology follow-up evaluations for 
tinea pedis and eczema.  

In this case, the evidence does not show that 5-20 percent 
involvement of the exposed area is affected.  In the most 
recent examination and current outpatient treatment records, 
the condition appears to be essentially quiescent.  Moreover, 
the evidence does not show that systemic steroids or 
immunosuppressive drugs (such as oral medication) have ever 
been prescribed.  Therefore, the evidence does not support 
the assignment of a higher rating based on the exposed area 
affected or the use of systemic steroids or 
immunosuppressives under the amended regulations and the 
claim is denied.  

Entitlement to a Rating in Excess of 10 Percent for Eczema

Under the pre-amended regulations, eczema (DC 7806) was rated 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations.  Under 
the amended regulations, eczema is included with dermatitis 
under DC 7806.  

In order for the veteran to receive a rating higher than 10 
percent for eczema under the pre-amended regulations, the 
medical evidence must show the following:

?	constant exudation or itching, extensive lesions, or 
marked disfigurement (30 percent).

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended regulations.  Medical evidence dated in July 2000 
notes that the veteran complained of, among other things, a 
recurrent skin rash of the arms and legs.  He had tried 
Eucerin cream but wanted to try Kenalog cream, which he 
reported had helped in the past.  

A dermatology consultation noted generalized dry skin with 
severe pigmentation and mild lichenification of the exposed 
areas of the veteran's upper and lower extremities.  The 
examiner related that there were no suspicious lesions seen.  
The clinical impression was sun sensitivity and the veteran 
was instructed to avoid sunshine.  However, while 
lichenification was noted (found in eczema) the condition was 
noted to be "mild."  Moreover, the evidence did not show 
constant exudation or itching, no lesions, and no marked 
disfigurement.  Therefore, this evidence of treatment for sun 
sensitivity and dry skin does not support a 30 percent 
evaluation.  

In a December 2000 VA examination report, the veteran 
reported a history of itchy skin eruptions.  Physical 
examination revealed generalized itchy ichthyic skin mainly 
on the lower extremities with patches of excoriation marks on 
the body and extremities.  The final diagnoses included 
ichthyosis, atopic eczema, tinea pedis (discussed above), and 
onychomycosis.  For definitional purposes only, ichthyosis is 
defined as a congenital disorder of keratinization 
characterized by noninflammatory dryness and scaling of the 
skin.  Onychomycosis  is a fungal infection of the nails.  
See Stedman's Medical Dictionary, 2nd ed.  

Nonetheless, this medical evidence does not support a higher 
rating.  First, while the veteran described the lesions as 
itchy, the evidence does not suggest that there was 
"constant" itching.  Moreover, the evidence does not show 
exudation.  Further, the examiner noted that the veteran's 
lesions were limited to his lower extremities, which 
indicates to the Board that they were not "extensive."  In 
addition, the generalized itchy ichthyotic skin of the lower 
extremity cannot be reasonably said to cause "marked  
disfigurement."  Therefore, this evidence does not support a 
higher rating.  

Despite fairly extensive outpatient treatment records for a 
myriad of medical problems, the evidence does not support a 
higher rating for the veteran's skin disorder.  The evidence 
indicates that the veteran receives routine-type dermatology-
related care approximately once or twice a year.  
Specifically, in March 2001, it was reported that he had 
generalized itchy ichthyotic skin with some pigmentation and 
"a little bit" of lichenification of the upper and lower 
extremities.  He did not have "too many active atopic 
problems" at that time.  He was scheduled to return for 
follow-up care in eight months.  In a November 2001 note, the 
condition was reported as stable.  

Even assuming the veteran's condition at its worse (with 
dryness, irritation, and itching), there is no indication of 
"constant" exudation, as the area has been characterized as 
dry, rather than as having exudate, or itching.  Further, 
while the evidence shows on-going complaints and treatment 
indicates pathology, the medical evidence does not show 
extensive lesions, or marked disfigurement, and a higher 
rating under the pre-amended regulations is not warranted.  

In order for the veteran to receive a rating higher than 10 
percent for eczema under the amended regulations, the medical 
evidence must show the following:

?	with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period (30 
percent).  

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the 
amended regulations.  

In this case, the evidence does not show that more than 20-40 
percent of the exposed area is affected.  In fact, in the 
most recent VA examination report, the examiner noted that 
there were no active eczema lesions shown.  Moreover, while 
the veteran indicated that he was given steroid injections 
during service, the evidence does not show that he has been 
prescribed systemic steroids or immunosuppressive drugs.  
Therefore, the evidence does not support the assignment of a 
higher rating based on the exposed area affected or the use 
of systemic steroids or immunosuppressives and the claim for 
a higher rating is denied.  

The Board has considered the veteran's written statements 
that his service-connected disabilities are worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

In addition, the Board has considered whether referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted as requested.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence indicating 
that the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's skin disabilities 
have resulted in marked interference with his employment or 
requires frequent periods of hospitalization.  

The provisions of 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

In this case, the veteran has not shown is that his 
service-connected skin disorders have resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  While he indicated that he has 
missed work due to itching, the evidence does not show any 
missed work at all.  To the extent that he has missed several 
days, as alleged, the number of missed days (asserted as 3) 
does not rise to the level of extraschedular consideration.  
Accordingly, referral for extraschedular consideration under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2001.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The March 2001 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  By 
correspondence dated in December 2002, he indicated that he 
had no more evidence to submit.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the November 2002 SOC and 
January 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in December 2000 and 
October 2004, under the amended skin regulations.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, no further action is necessary 
under the mandate of the VCAA.




ORDER

The claim for entitlement to a compensable rating for 
dermatophytosis (tinea pedis) is denied. 

The claim for entitlement to a rating in excess of 10 percent 
for eczema is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


